Exhibit 10.1

 

FORM OF SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
___ day of ____________, 2020, by and between Newborn Acquisition Corp., a
Cayman Islands exempted company (the “Company”), and the undersigned
(“Subscriber” or “you”). Defined terms used but not otherwise defined herein
shall have the respective meanings ascribed thereto in the Transaction Agreement
(as defined below).

 

WHEREAS, the Company and the other parties named therein propose to enter into
an Agreement and Plan of Merger (as the same may be modified or amended from
time to time, and including all exhibits and schedules thereto, the “Transaction
Agreement”), pursuant to which the Company will acquire Nuvve Corporation
(“Nuvve) on the terms and subject to the conditions set forth therein (the
“Transaction”);

 

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company that number of the Company’s ordinary shares, par
value $0.0001 per share (the “Ordinary Shares”), set forth on the signature page
hereto for a purchase price of $10.00 per share (the “Per Share Price”), or the
aggregate purchase price set forth on the signature page hereto (the “Purchase
Price”), and the Company desires to issue and sell to Subscriber the Securities,
in addition to the additional items set forth in Section 1.2, in consideration
of the payment of the Purchase Price by or on behalf of Subscriber to the
Company on or prior to the Closing (as defined below); and

 

WHEREAS, in connection with the Transaction, certain other “accredited
investors” (within the meaning of Rule 501(a) under the Securities Act of 1933,
as amended (the “Securities Act”)) have entered into separate subscription
agreements with the Company (“Other Subscription Agreements”) substantially
similar to this Subscription Agreement, pursuant to which such investors have,
together with the Subscriber pursuant to this Subscription Agreement, agreed to
purchase an aggregate of up to [1,600,000] Ordinary Shares at the Per Share
Price.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1. Subscription.

 

1.1 Subject to the terms and conditions hereof, Subscriber hereby irrevocably
subscribes for and agrees to purchase from the Company, and the Company hereby
agrees to issue and sell to Subscriber, upon the payment of the Purchase Price,
the Shares on the terms and conditions set forth herein (such subscription and
issuance, the “Subscription”).

 

1.2 In addition, for each Share purchased by Subscriber, Subscriber shall
receive from the Company 1.9 warrants (the "Warrants" and together with the
Shares, the “Closing Securities”) to purchase Ordinary Shares (the “Warrant
Shares” and together with the Closing Securities, the “Securities”). Each
Warrant shall be exercisable for one-half of one Ordinary Share at a price of
$11.50 per share and, other than customary Securities Act restrictions on resale
absent an exemption or registration, shall have identical terms to the warrants
included as part of the Company's units issued in the IPO (as defined in Section
8). No fractional Warrants will be issued, and the Company will round the number
of Warrants to be issued to the Subscriber down to the nearest whole number.

 

2. Representations, Warranties and Agreements.

 

2.1 Subscriber’s Representations, Warranties and Agreements. To induce the
Company to issue the Closing Securities to Subscriber, Subscriber hereby
represents and warrants to the Company and agrees with the Company as follows:

 

2.1.1 If Subscriber is not an individual, Subscriber has been duly formed or
incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement. If
Subscriber is an individual, Subscriber has the authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

 



1

 

 

2.1.2 If Subscriber is not an individual, this Subscription Agreement has been
duly authorized, executed and delivered by Subscriber. If Subscriber is an
individual, the signature on this Subscription Agreement is genuine, and
Subscriber has legal competence and capacity to execute the same. This
Subscription Agreement is enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

2.1.3 The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, lease, license or other agreement or
instrument to which Subscriber or any of its subsidiaries is a party or by which
Subscriber or any of its subsidiaries is bound or to which any of the property
or assets of Subscriber or any of its subsidiaries is subject, which would
reasonably be expected to have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of Subscriber and its subsidiaries, taken as a whole (a “Subscriber Material
Adverse Effect”), or materially affect the legal authority of Subscriber to
comply in all material respects with the terms of this Subscription Agreement;
(ii) if Subscriber is not an individual, result in any violation of the
provisions of the organizational documents of Subscriber or any of its
subsidiaries; or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have the
Subscriber Material Adverse Effect or materially affect the legal authority of
Subscriber to comply in all material respects with this Subscription Agreement.

 

2.1.4 Subscriber (i) is a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or an “accredited investor” (within the meaning
of Rule 501(a) under the Securities Act) satisfying the applicable requirements
set forth on Schedule A, (ii) is acquiring the Securities only for its own
account and not for the account of others, or if Subscriber is subscribing for
the Securities as a fiduciary or agent for one or more investor accounts, each
owner of such account is an accredited investor and Subscriber has full
investment discretion with respect to each such account, and the full power and
authority to make the acknowledgements, representations and agreements herein on
behalf of each owner of each such account, and (iii) is not acquiring the
Securities with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act (and shall provide the
requested information on Schedule A following the signature page hereto).
Subscriber is not an entity formed for the specific purpose of acquiring the
Securities. Subscriber understands and acknowledges that the purchase of the
Securities pursuant to this Agreement meets the exemptions from filing under
FINRA Rule 5123(b)(1)(C) or (J).

 

2.1.5 Subscriber understands that the Securities are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Securities have not been registered under the
Securities Act. Subscriber understands that the Securities may not be resold,
transferred, pledged or otherwise disposed of by Subscriber absent an effective
registration statement under the Securities Act with respect to the Securities
or an opinion of counsel satisfactory to the Company that such registration
statement is not required and an applicable exemption from the registration
requirements of the Securities Act is available, and that any certificates or
book entries representing the Securities shall contain a legend to such effect.
Subscriber acknowledges that the Securities will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Securities will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Securities and may be required to bear the
financial risk of an investment in the Securities for an indefinite period of
time. Subscriber understands that it has been advised to consult legal counsel
prior to making any offer, resale, pledge or transfer of any of the Securities.

 



2

 

 

2.1.6 Subscriber understands and agrees that Subscriber is purchasing the
Securities directly from the Company. Subscriber further acknowledges that there
have been no representations, warranties, covenants and agreements made to
Subscriber by the Company or any of its officers or directors, expressly or by
implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

 

2.1.7 Subscriber represents and warrants that (i) it is not a Benefit Plan
Investor as contemplated by the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or (ii) its acquisition and holding of the Securities will
not constitute or result in a non-exempt prohibited transaction under
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
Section 4975 of the Internal Revenue Code of 1986, as amended, or any applicable
similar law.

 

2.1.8 In making its decision to purchase the Securities, Subscriber represents
that it has relied solely upon independent investigation made by Subscriber. The
Subscriber acknowledges and agrees that the Subscriber has received and has had
an adequate opportunity to review, such financial and other information as the
Subscriber deems necessary in order to make an investment decision with respect
to the Securities and made its own assessment and is satisfied concerning the
relevant tax and other economic considerations relevant to the Subscriber’s
investment in the Securities. Without limiting the generality of the foregoing,
the Subscriber acknowledges that it has reviewed the documents provided to the
Subscriber by the Company. The Subscriber represents and agrees that the
Subscriber and the Subscriber’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as the Subscriber and the Subscriber’s professional advisor(s), if
any, have deemed necessary to make an investment decision with respect to the
Securities. The Subscriber acknowledges that no disclosure or any information
received by the Subscriber has been prepared by Craig-Hallum Capital Group LLC
(the “Placement Agent”) and that the Placement Agent and its respective
directors, officers, employees, representatives and controlling persons have
made no independent investigation with respect to the Company or the Securities
or the accuracy, completeness or adequacy of any information supplied to the
Subscriber by the Company. The Subscriber acknowledges that it has not relied on
any statements or other information provided by the Placement Agent or any of
the Placement Agent’s affiliates with respect to its decision to invest in the
Securities, including information related to the Company, the Securities and the
offer and sale of the Securities. The information provided to the Subscriber is
preliminary and subject to change, and any changes to such information,
including, without limitation, any changes based on updated information or
changes in terms of the Transaction, shall in no way affect the Subscriber’s
obligation to purchase the Closing Securities hereunder.

 

2.1.9 Subscriber became aware of this offering of the Securities solely by means
of direct contact from the Placement Agent or directly from the Company as a
result of a pre-exiting, substantial relationship with the Company, and the
Securities were offered to Subscriber solely by direct contact between
Subscriber and the Placement Agent or the Company. Subscriber did not become
aware of this offering of the Securities, nor were the Securities offered to
Subscriber, by any other means. Subscriber acknowledges that the Placement Agent
has not acted as its financial advisor or fiduciary. Subscriber acknowledges
that the Company represents and warrants that the Securities (i) were not
offered by any form of general solicitation or general advertising and (ii) are
not being offered in a manner involving a public offering under, or in a
distribution in violation of, the Securities Act, or any state securities laws.

 

2.1.10 Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Securities. Subscriber has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Securities, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision. Subscriber
understands and acknowledges that the purchase and sale of the Securities
hereunder meets (i) the exemptions from filing under FINRA Rule 5123(b)(1)(A)
and (ii) the institutional customer exemption under FINRA Rule 2111(b).

 

2.1.11 Alone, or together with any professional advisor(s), Subscriber
represents and acknowledges that Subscriber has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the investment in the Securities, has adequately analyzed and fully
considered the risks of an investment in the Securities and determined that the
Securities are a suitable investment for Subscriber and that Subscriber is able
at this time and in the foreseeable future to bear the economic risk of a total
loss of Subscriber’s investment in the Company. Subscriber further acknowledges
specifically that a possibility of total loss of investment exists and that it
is able to fend for itself in the transactions contemplated herein.

 



3

 

 

2.1.12 Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Securities or made any
findings or determination as to the fairness of this investment.

 

2.1.13 Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or in any Executive Order issued by the President of the United States
and administered by OFAC (“OFAC List”), or a person or entity prohibited by any
OFAC sanctions program, (ii) a Designated National as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank
or providing banking services indirectly to a non-U.S. shell bank (collectively,
a “Prohibited  Investor”). Subscriber agrees to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that Subscriber is permitted to do so under applicable law. Subscriber
represents that if it is a financial institution subject to the Bank Secrecy Act
(31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act
of 2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.
Subscriber also represents that, to the extent required, it maintains policies
and procedures reasonably designed for the screening of its investors against
the OFAC sanctions programs, including the OFAC List. Subscriber further
represents and warrants that, to the extent required, it maintains policies and
procedures reasonably designed to ensure that the funds held by Subscriber and
used to purchase the Closing Securities were legally derived.

 

2.1.14 Subscriber has, and at the Closing will have, sufficient funds to pay the
Purchase Price pursuant to Section 3.1.

 

2.1.15 Subscriber represents that no disqualifying event described in Rule
506(d)(1)(i)-(viii) under the Securities Act (a “Disqualification Event”) is
applicable to Subscriber or any of its Rule 506(d) Related Parties (as defined
below), except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Subscriber hereby agrees that it
shall notify the Company promptly in writing in the event a Disqualification
Event becomes applicable to Subscriber or any of its Rule 506(d) Related
Parties, except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of this
Section 2.1.15, “Rule 506(d) Related Party” shall mean a person or entity that
is a direct beneficial owner of Subscriber’s securities for purposes of Rule
506(d) under the Securities Act.

 

2.2 Company’s Representations, Warranties and Agreements. To induce Subscriber
to purchase the Securities, the Company hereby represents and warrants to
Subscriber and agrees with Subscriber as follows:

 

2.2.1 The Company has been duly organized and is validly existing and in good
standing under the law of the Cayman Islands (the “Cayman Law”), with corporate
power and authority to own, lease and operate its properties and conduct its
business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement.

 

2.2.2 The Closing Securities have been duly authorized and, when issued and
delivered to Subscriber against full payment for the Securities in accordance
with the terms of this Subscription Agreement and, as to the Warrant Shares, the
Warrants, and registered with the Company’s transfer agent, the Securities will
be validly issued, fully paid and non-assessable and the Securities will not
have been authorized in violation of or subject to any preemptive or similar
rights created under the Company’s amended and restated memorandum and articles
of association.

 



4

 

 

2.2.3 This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable against it in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

2.2.4 The execution, delivery and performance of this Subscription Agreement
(including compliance by the Company with all of the provisions hereof),
issuance and sale of the Securities and the consummation of the certain other
transactions contemplated herein will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which the Company is a party or by which the
Company is bound or to which any of the property or assets of the Company is
subject, which would reasonably be expected to have a material adverse effect on
the business, properties, financial condition, stockholders’ equity or results
of operations of the Company (a “Material Adverse Effect”) or materially affect
the validity of the Securities or the legal authority of the Company to comply
in all material respects with the terms of this Subscription Agreement;
(ii) result in any violation of the provisions of the organizational documents
of the Company; or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any of its properties that
would reasonably be expected to have a Material Adverse Effect or materially
affect the validity of the Securities or the legal authority of the Company to
comply in all material respects with this Subscription Agreement.

 

2.2.5 Neither the Company, nor any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(a)(2) of the Securities
Act for the exemption from registration for the transactions contemplated hereby
or would require registration of the Securities under the Securities Act.

 

2.2.6 Neither the Company nor any person acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Securities.

 

2.2.7 The Company has provided Subscriber an opportunity to ask questions
regarding the Company and made available to Subscriber all the information
reasonably available to the Company that Subscriber has requested for deciding
whether to acquire the Securities.

 

2.2.8 No Disqualification Event is applicable to the Company or, to the
Company’s knowledge, any Company Covered Person (as defined below), except for a
Disqualification Event as to which Rule 506(d)(2)(ii)-(iv) or (d)(3) under the
Securities Act is applicable. The Company has complied, to the extent
applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Company Covered Person” means, with respect to the Company as
an “issuer” for purposes of Rule 506 under the Securities Act, any person listed
in the first paragraph of Rule 506(d)(1) under the Securities Act.

 

2.2.9 Until the earliest of (i) the first date on which the undersigned can sell
all of its Securities (assuming cashless exercise of the Warrants) under Rule
144 of the Securities Act without limitation as to the manner of sale or the
amount of such securities that may be sold and (ii) two years from the Closing
Date, the Company covenants to maintain the registration of the Ordinary Shares
under Section 12(b) or 12(g) of the Exchange Act of 1934, as amended (the
“Exchange Act”) and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. At any time during
the period commencing from the twelve (12) month anniversary of date the Form 10
information is filed after the Closing (which may be no more than four business
days after the Closing) the Closing and ending at such time that all of the
Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) (as defined below and assuming cashless exercise
of the Warrants) and otherwise without restriction or limitation pursuant to
Rule 144, if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) and the Securities are not then
registered for resale by the Subscriber under the Securities Act (a “Public
Information Failure”) then, in addition to such Subscriber’s other available
remedies, the Company shall pay to a Subscriber, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to one (1%) of the
aggregate Purchase Price of the Securities then held by Subscriber on the day of
a Public Information Failure and on every thirtieth (30th) day (pro-rated for
periods totaling less than thirty days) (“Monthly Liquidated Damage”) thereafter
until the earlier of (a) the date such Public Information Failure is cured and
(b) such time that such public information is no longer required  for the
Subscriber to transfer the (assuming cashless exercise of the Warrants) pursuant
to Rule 144; provided that in no event shall the Monthly Liquidated Damage
hereunder plus the monthly liquidated damage defined in the Registration Rights
Agreement shall exceed one (1%) of the aggregate Purchase Price of the
Securities then held by Subscriber still owned by the Subscriber.  The payments
to which the Subscriber shall be entitled pursuant to this Section 2.2.9 are
referred to herein as “Public Information Failure Payments.”  Public Information
Failure Payments shall be paid on the last day of the calendar month during
which such Public Information Failure Payments are incurred. In no event shall
the Company be required hereunder and under the Registration Rights Agreement to
pay to such Subscriber an aggregate amount that exceeds 6.0% of the aggregate
Purchase Price paid by such Subscriber for the Securities then held by
Subscriber. The Company may suspend the use of any such registration statement
if it determines that in order for the registration statement to not contain a
material misstatement or omission, an amendment thereto would be needed to
include information that would at that time not otherwise be required in a
current, quarterly, or annual report under the Exchange Act, as amended;
provided, that, the Company shall use commercially reasonable efforts to make
such registration statement available for the sale by the undersigned of such
securities as soon as practicable thereafter.

 



5

 

 

2.2.10 Following the Disclosure Time (as defined in Section 7) or otherwise as
required by applicable law, the Company covenants and agrees that neither it,
nor any other Person acting on its behalf will provide any Subscriber or its
agents or counsel with any information that constitutes, or the Company
reasonably believes constitutes, material non-public information, unless prior
thereto the Subscriber shall have consented to the receipt of such information
and agreed with the Company to keep such information confidential. The Company
understands and confirms that the Subscriber shall be relying on the foregoing
covenant in effecting transactions in securities of the Company; provided, that
each Subscriber shall be solely responsible for its compliance with federal
securities laws.

 

2.2.11 From the date hereof until 60 days after the date Effective Date (as
defined in Section 4.3), neither the Company nor any Subsidiary shall issue,
enter into any agreement to issue or announce the issuance or proposed issuance
of any Ordinary Shares or Ordinary Share Equivalents. Notwithstanding the
foregoing, this Section 2.2.11 shall not apply in respect of an Exempt Issuance.
“Ordinary Share Equivalents” means any securities of the Company or the
subsidiaries which would entitle the holder thereof to acquire at any time
Ordinary Shares, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is at any time convertible into
or exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Ordinary Shares. “Exempt Issuance” means the issuance of (a) Ordinary
Shares or options to employees, officers or directors of the Company pursuant to
any stock or option plan duly adopted for such purpose, by the board of
directors of the Company, (b) securities exercisable or exchangeable for or
convertible into Ordinary Shares issued and outstanding as of the Closing Date
or issued pursuant to clause (d) below, provided that such securities have not
been amended since the date of the Closing to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities (other than in connection with stock splits or combinations)
or to extend the term of such securities, (c) equity securities issued pursuant
to acquisitions or strategic transactions approved by the board of directors of
the Company, provided that such securities are issued as “restricted securities”
(as defined in Rule 144) and carry no registration rights that require or permit
the filing of any registration statement in connection therewith during the
prohibition period in this Section 2.2.11, and provided that any such issuance
shall only be to a counterparty (or to the equityholders of a counterparty)
which is, itself or through its subsidiaries, an operating company or an owner
of an asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities, (d) shares and securities issued in
connection with the Transaction and (e) up to $5.0 million of Ordinary Shares
issuable pursuant to Other Subscription Agreements on the same terms and
conditions hereunder entered into after the date hereof and prior to the earlier
of (i) the initial filing of the registration statement required pursuant to the
Registration Rights Agreement and (ii) the Filing Date (as defined in the
Registration Rights Agreement).

 



6

 

 

2.2.12 As of the date of this Subscription Agreement, the authorized capital
stock of the Company consists of 100,000,000 ordinary shares and 1,000,000
preference shares. As of the date of this Subscription Agreement, 7,460,000
shares of Common Stock are issued and outstanding, (ii) no preference shares are
issued (iii) 2,875,000 shares are reserved for issuance upon exercise of
outstanding Warrants, (iv) 575,000 shares of Common Stock are reserved for
issuance upon conversion of rights (“Option Rights”) to receive one-tenth (1/10)
of a share of Common Stock, and (v) 440,000 shares of Common Stock of which are
reserved for issuance upon the exercise of the option issued to Chardan Capital
Markets LLC (and/or its designee) to purchase up to an aggregate of 275,000
units consisting of one share of Common Stock, a warrant to purchase one-half of
a shares of Common Stock, and one right (collectively, a “Unit”) at a price of
$11.50 per Unit. All (i) issued and outstanding Ordinary Shares have been duly
authorized and validly issued, are fully paid and are non-assessable and are not
subject to preemptive rights and (ii) outstanding Rights and Warrants have been
duly authorized and validly issued, and are binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, and (ii) principles of equity, whether
considered at law or equity. As of the date hereof, except as set forth above
pursuant to the organizational documents of the Company, the Other Subscription
Agreements, and any promissory notes that may be issued by the Company’s sponsor
to the Company for working capital purposes, and other than as contemplated by
the Transaction Agreement, there are no outstanding options, warrants or other
rights to subscribe for, purchase or acquire from the Company any Ordinary
Shares or other equity interests in the Company, or securities convertible into
or exchangeable or exercisable for such equity interests. As of the date hereof,
other than the subsidiary created for purposes of the Transaction, the Company
has no subsidiaries and does not own, directly or indirectly, interests or
investments (whether equity or debt) in any person, whether incorporated or
unincorporated. There are no stockholder agreements, voting trusts or other
agreements or understandings to which the Company is a party or by which it is
bound relating to the voting of any securities of the Company, other than (A) as
set forth in the Company’s filings with the Securities and Exchange Commission
(the “Commission”), together with any amendments, restatements or supplements
thereto (the “SEC Documents”) and (B) as contemplated by the Transaction
Agreement. Except as disclosed in the SEC Documents, the Company had no
outstanding indebtedness and will not have any outstanding long-term
indebtedness as of immediately prior to the Closing.

  

3. Settlement Date and Delivery.

 

3.1 Closing. The closing of the Subscription contemplated hereby (the “Closing”)
is contingent upon the substantially concurrent consummation of the Transaction.
The Closing shall occur on the closing date of, and immediately prior to, the
consummation of the Transaction. Upon not less than three (3) business days’
written notice from (or on behalf of) the Company to Subscriber (the “Closing
Notice”) that the Company reasonably expects all conditions to the closing of
the Transaction to be satisfied on a date that is not less than three
(3) business days from the date of the Closing Notice, Subscriber shall deliver
to an independent third party escrow agent to the Closing selected by the
Placement Agent and reasonably acceptable to the Company (the “Escrow Agent”),
at least one (1) business day prior to the closing date specified in the Closing
Notice (the “Closing Date”), to be held in escrow until the Closing pursuant to
the terms of that certain Escrow Agreement entered into prior to the Closing
Date, by and among the Company, the Escrow Agent and the Placement Agent (the
“Escrow Agent”), the Purchase Price for the Closing Securities by wire transfer
of United States dollars in immediately available funds to the account specified
by the Escrow Agent in the Closing Notice against delivery by the Company to
Subscriber of the Closing Securities in book-entry form (or in certificated form
if indicated by the Subscriber on the Subscriber’s signature page hereto). In
the event the Closing does not occur within two (2) business days of the Closing
Date, the Escrow Agent shall promptly (but not later than two (2) business days
thereafter) return the Purchase Price = to Subscriber otherwise pursuant to the
terms of the Escrow Agreement.

 



7

 

 

3.2 Conditions to Closing.

 

3.2.1 The Closing shall be subject to the satisfaction or valid waiver by the
Company, on the one hand, or the Subscriber, on the other, of the conditions
that, on the Closing Date:

 

(i) No suspension of the qualification of the Securities for offering or sale or
trading in any jurisdiction, or initiation or threatening of any proceedings for
any of such purposes, shall have occurred.

 

(ii) No governmental authority shall have enacted, issued, promulgated, enforced
or entered any judgment, order, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby.

 

(iii) All conditions precedent to the consummation of the Transaction set forth
in the Transaction Agreement shall have been satisfied or waived by the parties
thereto (other than those conditions that, by their nature, may only be
satisfied at the consummation of the Transaction, but subject to satisfaction of
such conditions as of the consummation of the Transaction).

 

(iv) No Material Adverse Effect (as defined in the Transaction Agreement) shall
have occurred between the date of the Transaction Agreement and the Closing Date
that is continuing.

 

3.2.2 The obligation of the Company to consummate the Closing shall be subject
to the satisfaction or valid waiver by the Company of the additional conditions
that, on the Closing Date:

 

(i) All representations and warranties of the Subscriber contained in this
Subscription Agreement shall be true and correct in all material respects as of
the Closing Date (other than those representations and warranties expressly made
as of an earlier date, which shall be true and correct in all material respects
as of such date), and consummation of the Closing shall constitute a
reaffirmation by Subscriber of each of the representations, warranties and
agreements contained in this Subscription Agreement as of the Closing Date
(other than those representations and warranties expressly made as of an earlier
date, which shall be true and correct in all material respects as of such date).

 

(ii) The Subscriber shall have performed or complied in all material respects
with all agreements and covenants required by this Subscription Agreement.

 

(iii) The Subscriber shall have delivered a duly executed Registration Rights
Agreement in the form of Exhibit A attached hereto (“Registration Rights
Agreement”).

 

3.2.3 The obligation of the Subscriber to consummate the Closing shall be
subject to the satisfaction or valid waiver by the Subscriber of the additional
conditions that, on the Closing Date:

 

(i) All representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects as of
the Closing Date (other than those representations and warranties expressly made
as of an earlier date, which shall be true and correct in all material respects
as of such date), and consummation of the Closing shall constitute a
reaffirmation by the Company of each of the representations, warranties and
agreements contained in this Subscription Agreement as of the Closing Date
(other than those representations and warranties expressly made as of an earlier
date, which shall be true and correct in all material respects as of such date).

 

(ii) The Company shall have performed or complied in all material respects with
all agreements and covenants required by this Subscription Agreement.

 

(iii) The Company shall have delivered a duly executed Registration Rights
Agreement.

 



8

 

 

(iv) The Company shall have filed with the Nasdaq Capital Market (“Nasdaq”) a
notice of the listing of the Ordinary Shares purchased hereunder (including the
Warrant and the Warrant Shares) and Nasdaq shall have raised no objection with
respect thereto.

 

(v) The Transaction Agreement (as the same exists on the date of this
Subscription Agreement) shall not have been amended to materially adversely
affect the economic benefits that the Subscriber would reasonably expect to
receive under this Subscription Agreement without having received prior written
consent as described in Section 6.5.

 

(vi) All conditions precedent to the closing of the Transaction set forth in the
Transaction Agreement shall have been satisfied or waived by the parties thereto
(other than those conditions that may only be satisfied at the closing of the
Transaction, but subject to the satisfaction or waiver of such conditions as of
the closing of the Transaction).

 

4. Transfer Restrictions.

 

4.1 The Securities may only be resold, transferred, pledged or otherwise
disposed of in compliance with state and federal securities laws. In connection
with any transfer of Securities other than pursuant to an effective registration
statement, Rule 144 under the Securities Act (“Rule 144”) or pursuant to another
applicable exemption from the registration requirements of the Securities Act,
to the Company or to an affiliate of the Subscriber, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Subscription Agreement and the
Registration Rights Agreement and shall have the rights and obligations of the
Subscriber under this Agreement and the Registration Rights Agreement.

 

4.2 The Company acknowledges and agrees that the Subscriber may from time to
time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and, if required under the terms of such arrangement,
the Subscriber may transfer pledged or secured Securities to the pledgees or
secured parties. Such a pledge or transfer would not be subject to approval of
the Company and no legal opinion of legal counsel of the pledgee, secured party
or pledgor shall be required in connection therewith; further, no notice shall
be required of such pledge; provided that the Subscriber and its pledgee shall
be required to comply with other provisions of Section 4 hereof in order to
effect a sale, transfer or assignment of the Securities to such pledgee. At the
Subscriber’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities.

 

4.3 The Subscriber agrees to the imprinting, so long as is required by this
Section 4, of a legend on any of the Securities in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

4.4 Subject to applicable requirements of the Securities Act and the
interpretations of the Commission thereunder and any requirements of the
Company’s transfer agent, the Company shall use commercially reasonable efforts
to ensure that instruments, whether certificated or uncertificated, evidencing
the Securities shall not contain any legend (including the legend set forth in
Section 4.3 hereof), (i) while a registration statement covering the resale of
such Securities is effective under the Securities Act, (ii) following any sale
of such Securities pursuant to Rule 144, (iii) if such Securities are eligible
for sale under Rule 144 (assuming cashless exercise of the Warrants), without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 and without volume or manner-of-sale
restrictions, and in each case, the Subscriber provides the Company with an
undertaking to effect any sales or other transfers in accordance with the
Securities Act, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) (the earliest of such
dates, the “Effective Date”).

 



9

 

 

4.5 The Subscriber agrees with the Company that the Subscriber will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from instruments
representing Securities as set forth in this Section 4 is predicated upon the
Company’s reliance upon this understanding.

 

5. Termination. Except for the provisions of Sections 5, 6 and 8, which shall
survive any termination hereunder, this Subscription Agreement shall terminate
and be void and of no further force and effect, and all rights and obligations
of the parties hereunder shall terminate without any further liability on the
part of any party in respect thereof, upon the earlier to occur of (i) such date
and time as the Transaction Agreement is terminated in accordance with its
terms, (ii) upon the mutual written agreement of each of the parties hereto
pursuant to Section 6.4 to terminate this Subscription Agreement, (iii) if any
of the conditions to Closing set forth in Section 3.2 of this Subscription
Agreement are not satisfied or waived on or prior to the Closing and, as a
result thereof, the transactions contemplated by this Subscription Agreement are
not consummated at the Closing or (iv) if the Closing shall not have occurred on
or before _______________2021; provided, that, subject to the limitations set
forth in Section 8, nothing herein will relieve any party from liability for any
willful breach hereof prior to the time of termination, and each party will be
entitled to any remedies at law or in equity to recover losses, liabilities or
damages arising from such breach. The Company shall promptly notify Subscriber
of the termination of the Transaction Agreement promptly after the termination
of such agreement.

 

6. Miscellaneous.

 

6.1 Further Assurances. At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the Subscription as contemplated by this Subscription Agreement.

 

6.1.1 Subscriber acknowledges that the Company, the Placement Agent and others
will rely on the acknowledgments, understandings, agreements, representations
and warranties contained in this Subscription Agreement. Prior to the Closing,
Subscriber agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects. Subscriber further acknowledges and
agrees that the Placement Agent are third-party beneficiaries of the
representations and warranties of the Subscriber contained in Section 2.1 of
this Subscription Agreement.

 

6.1.2 The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

 

6.1.3 The Company may request from Subscriber such additional information as the
Company may deem necessary to evaluate the eligibility of Subscriber to acquire
the Securities, and Subscriber shall use reasonable best efforts to provide such
information as may be reasonably requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

 

6.1.4 Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

 

6.2 Notices. Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, emailed or sent by overnight mail
via a reputable overnight carrier, or sent by certified or registered mail,
postage prepaid, and shall be deemed to be given and received (i) when so
delivered personally, (ii) when sent, with no mail undeliverable or other
rejection notice, if sent by email, or (iii) three (3) business days after the
date of mailing to the address below or to such other address or addresses as
such person may hereafter designate by notice given hereunder:

 

(i) if to Subscriber, to such address or addresses set forth on the signature
page hereto;

 



10

 

 

(ii) if to the Company (prior to the Transaction closing), to:

 

Room 801, Building C
SOHO Square, No. 88
Zhongshan East 2nd Road, Huangpu District
Shanghai, China, 200002

 

Attention:
E-mail:

 

with a required copy to (which copy shall not constitute notice):

 

Loeb & Loeb LLP
345 Park Avenue, 19th Floor
New York, NY 10154
Attention: Giovanni Caruso
E-mail: gcaruso@loeb.com

 

(iii) if to the Company (following the Transaction closing), to:

 

Attention:
E-mail:

 

with a required copy to (which copy shall not constitute notice):

 

Attention:
E-mail:

 

6.3 Entire Agreement. This Subscription Agreement constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Except as otherwise expressly set forth in
Section 6.1.1, this Subscription Agreement shall not confer rights or remedies
upon any person other than the parties hereto and their respective successors
and assigns.

 

6.4 Modifications and Amendments. This Subscription Agreement may be modified or
terminated by (and only by) an instrument in writing, signed by the Company and
a majority in interest of, collectively, the Subscriber and subscribers party to
the Other Subscription Agreements.

 

6.5 Waivers and Consents. The terms and provisions of this Subscription
Agreement may be waived, or consent for the departure therefrom granted, by (and
only by) a written document executed by the Company and a majority in interest
of, collectively, the Subscriber and subscribers party to the Other Subscription
Agreements. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Subscription Agreement, whether or not similar. Each such waiver or consent
shall be effective only in the specific instance and for the purpose for which
it was given, and shall not constitute a continuing waiver or consent.

 



11

 

 

6.6 Assignment. Neither this Subscription Agreement nor any rights that may
accrue to Subscriber hereunder (other than the Securities acquired hereunder, if
any) may be transferred or assigned; provided, however, Subscriber may transfer
its rights and obligations hereunder to another investment fund or account
managed or advised by the same manager as Subscriber (or a related party or
affiliate), provided, that no such transfer shall release Subscriber of its
obligations hereunder.

 

6.7 Benefit. Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

6.8 Governing Law. This Subscription Agreement, and any claim or cause of action
hereunder based upon, arising out of or related to this Subscription Agreement
(whether based on law, in equity, in contract, in tort or any other theory) or
the negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to the principles of conflicts of law
thereof.

 

6.9 Consent to Jurisdiction; Waiver of Jury Trial. The parties hereto agree to
submit any matter or dispute resulting from or arising out of the execution,
performance, interpretation, breach or termination of this Agreement to the
non-exclusive jurisdiction of federal or state courts within the State of New
York. Each of the Parties agrees that service of any process, summons, notice or
document in the manner set forth in Section 6.2 hereof or in such other manner
as may be permitted by applicable law, shall be effective service of process for
any proceeding in the State of New York with respect to any matters to which it
has submitted to jurisdiction in this Section 6.9. Each of the parties hereto
irrevocably and unconditionally agrees that it is subject to, and hereby submits
to, the personal jurisdiction of the courts located in the State of New York for
any action, suit or proceeding arising out of this Subscription Agreement or the
transactions contemplated hereunder and waives any objection to the laying of
venue in the United States District Court for the Southern District of New York,
or the New York state courts if the federal jurisdictional standards are not
satisfied, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ITS RIGHTS TO A TRIAL BY JURY.

  

6.10 Severability. If any provision of this Subscription Agreement shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 

6.11 No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of such party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Subscription Agreement shall
entitle the party receiving such notice or demand to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 

6.12 Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Subscription Agreement or in any
other agreement, certificate or instrument provided for or contemplated hereby,
shall survive the execution and delivery hereof and any investigations made by
or on behalf of the parties.

 



12

 

 

6.13 Expenses. Except for placement fees equal to 6% of gross proceeds payable
to the Placement Agent, the Company has not paid, and is not obligated to pay,
any brokerage, finder’s or other fee or commission in connection with its
issuance and sale of the Securities, including, for the avoidance of doubt, any
fee or commission payable to any stockholder or affiliate of the Company. Each
of the parties hereto shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated hereby.

 

6.14 Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

 

6.15 Counterparts. This Subscription Agreement may be executed in one or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or any other form of electronic delivery,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

6.16 Construction. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Subscription Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Subscription Agreement as a whole and not to any particular subdivision
unless expressly so limited. The parties hereto intend that each representation,
warranty, and covenant contained herein will have independent significance. If
any party hereto has breached any representation, warranty, or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant.

 

6.17 Mutual Drafting. This Subscription Agreement is the joint product of
Subscriber and the Company and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

 

7. Disclosure. The Subscriber hereby acknowledges that the terms of this
Subscription Agreement and the Transaction Agreement will be disclosed by the
Company in a Current Report on Form 8-K filed with the SEC (the time of such
filing, “Disclosure Time”) and a form of this Subscription Agreement and the
Transaction Agreement will be filed with the SEC as an exhibit thereto. From and
after the Disclosure Time, the Company represents to the Subscriber that it
shall have publicly disclosed all material, non-public information delivered to
the Subscriber by the Company or any of its officers, directors, employees or
agents in connection with the transactions contemplated by the Subscription
Agreement and the Transaction Agreement. In addition, effective upon the
Disclosure Time, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company or any of its officers, directors, agents, employees
or affiliates on the one hand, and any of the Subscribers or any of their
affiliates on the other hand, shall terminate.

 

8. Trust Account Waiver. Subscriber acknowledges that the Company is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. Subscriber further acknowledges
that, as described in the Company’s prospectus relating to its initial public
offering (“IPO”) dated February 13, 2020 (the “Prospectus”) available at
www.sec.gov, substantially all of the Company’s assets consist of the cash
proceeds of Company’s initial public offering and private placements of its
securities, and substantially all of those proceeds have been deposited in a
trust account (the “Trust Account”) for the benefit of Company, its public
shareholders and the underwriters of Company’s initial public offering. Except
with respect to interest earned on the funds held in the Trust Account that may
be released to Company to pay its tax obligations, if any, the cash in the Trust
Account may be disbursed only for the purposes set forth in the Prospectus. For
and in consideration of the Company entering into this Subscription Agreement,
the receipt and sufficiency of which are hereby acknowledged, Subscriber, on
behalf of itself and its representatives, hereby irrevocably waives any and all
right, title and interest, or any claim of any kind they have or may have in the
future, in or to any monies held in the Trust Account, and agrees not to seek
recourse against the Trust Account as a result of, or arising out of, this
Subscription Agreement; provided, however, that nothing in this Section 8 shall
be deemed to limit any Subscriber’s right, title, interest or claim to the Trust
Account by virtue of such Subscriber’s record or beneficial ownership of
securities of the Company acquired by any means other than pursuant to this
Subscription Agreement, including but not limited to any redemption right with
respect to any such securities of the Company.

 

[Signature Page Follows]

 

13

 

 

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

  NEWBORN ACQUISITION CORP.         By:                         Name:     Title:
 

 

  Acknowledged:         NUVVE CORPORATION         By:                      
Name:     Title:  

  

Accepted and agreed this __th day of [____], 2020.

  

SUBSCRIBER:                   Signature of Subscriber:       Signature of Joint
Subscriber, if applicable:           By:  
                                             By:  
                                   Name:       Name: Title:       Title:      
Date: [•], 2020               Name of Subscriber:       Name of Joint
Subscriber, if applicable:                  

(Please print. Please indicate name and capacity of person signing above) 

     

(Please Print. Please indicate name and capacity of person signing above) 

                 

Name in which securities are to be registered (if different from the name of
Subscriber listed directly above): 

                    Email Address:                     If there are joint
investors, please check one:                     ☐   Joint Tenants with Rights
of Survivorship                     ☐   Tenants-in-Common                    
☐   Community Property                   Subscriber’s EIN:
__________________________       Joint Subscriber’s EIN: ________________      
Business Address-Street:       Mailing Address-Street (if different):          
           

City, State, Zip:



     

City, State, Zip:



 

Attn:   Attn:     Telephone No.: __________________________   Telephone No.:
_____________________     Facsimile No.: __________________________   Facsimile
No.: ______________________    

Aggregate Number of Securities subscribed for:

 

Aggregate Number of Warrants:

     

Aggregate Purchase Price: $ 

 

You must pay the Purchase Price by wire transfer of U.S. dollars in immediately
available funds to the account specified by the Company in the Closing Notice.

 

If Subscriber wants certificated Securities rather than book-entry form,
indicate here: _____ 

14

 

 

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS

 

          (Please check the applicable subparagraphs):

 

  1. ☐ We are a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”) (a “QIB”)).

 

  2. ☐ We are subscribing for the Securities as a fiduciary or agent for one or
more investor accounts, and each owner of such account is a QIB.

 

*** OR ***

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS

 

          (Please check the applicable subparagraphs):

 

  1. ☐ We are an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act) or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities Act,
and have marked and initialed the appropriate box on the following page
indicating the provision under which we qualify as an “accredited investor.”

 

  2. ☐ We are not a natural person.

 

*** AND ***

 

C. AFFILIATE STATUS

 

          (Please check the applicable box) SUBSCRIBER:

 

  ☐ is:

 

  ☐ is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

☐ Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

 

☐ Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 



15

 

 

☐ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

☐ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

☐ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (i) the person’s primary residence shall not be included as
an asset; (ii) indebtedness that is secured by the person’s primary residence,
up to the estimated fair market value of the primary residence at the time of
the sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

☐ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

☐ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person; or

 

☐ Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 

 

16



 

